internal_revenue_service department of the treasury index number washington dc number person to contact release date telephone number refer reply to cc ebeo br6-plr-100499-99 date date attn legend state plan program statute policy this is in response to your request of date for a ruling on behalf of the plan for the proper federal tax treatment under sec_104 of the internal_revenue_code the code of certain work-related disability benefit payments to employees made pursuant to the statute in the state enacted the statute which created a consolidated program to provide sick leave family and personal leave short-term disability and long-term disability to participating state employees in the program the plan was directed to develop implement and administer the program qualifying part-time state employees and full-time state employees who begin employment or who are reemployed on or after date are required to participate in the program state employees who are employed before date may elect to irrevocably participate in the program the statute contains the provisions regarding both the short-term and long-term work- related disability benefits of the program disability benefits payable under the statute must be attributable to work-related injuries supplemental short-term disability benefits commence after a seven calendar-day waiting_period in accordance with the statute the short-term disability coverage furnishes income replacement for a percentage of the employee’s creditable compensation the statute provides a chart to determine the amount of disability benefits which in no event last more than days creditable compensation is defined in the statute as the full compensation payable annually to an employee working full time in his covered position the short-term disability benefits are payable only during periods of i total disability ii partial disability or iii periodic absences due to a major chronic condition under the statute supplemental long-term disability benefits commence upon the expiration of a calendar-day waiting_period the long-term disability payments provide income replacement equal to percent of the employee’s creditable compensation under the statute both short-term and long-term disability benefits are reduced by the amount of any benefit paid to an employee or for which the employee is eligible under the state workers’ compensation act as well as other sources for current employees covered by the plan who choose to continue to be covered by the disability benefits offered through the plan rather than under the program the policy provides that certain employees who are on workers’ compensation leave are eligible to receive payments for lost wages as described as follows during the first days percent of salary for the next days the difference between workers’ compensation benefits and percent of salary and after calendar days payments may be extended but not beyond work hours you have requested the following rulings the statute is a statute in the nature of a workmen’s compensation act and payments of short-term disability and long-term disability benefits to participating state employees are not includible in the employees’ gross_income under sec_104 of the code and the policy is not a statute in the nature of a workmen’s compensation act and payments of benefits under the policy are includible in the employees’ gross_income under sec_61 of the code sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides with certain exceptions that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries and sickness sec_1_104-1 of the income_tax regulations provides that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act which provides compensation to employees for personal injuries or sickness incurred in the course of employment however sec_104 does not apply to a retirement pension or annuity to the extent determined by reference to the employee’s age length of service or prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen’s compensation act or acts based on the information submitted representations made and authorities cited above we conclude as follows supplemental short-term disability benefits received under the statute are limited to employee’s with occupational injuries or sickness and are computed as a percentage of the employee’s creditable compensation accordingly short-term disability benefits received under the statute are excludable from the employee’s gross_income under sec_104 of the code supplemental long-term disability benefits received under the statute are limited to employee’s with occupational injuries or sickness and are computed as percent of the employee’s creditable compensation accordingly long-term disability benefits received under the statute are excludable from the employee’s gross_income under sec_104 of the code the benefits under the policy are provided pursuant to permissive authority which does not impose a duty to provide the supplemental disability thus the policy is a not a statute in the nature of a workmen’s compensation act and payments received under the policy are includible in gross_income under sec_61 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours ___________________ harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
